Order entered January 10, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-13-00191-CV

                             BALTASAR D. CRUZ, Appellant

                                                V.

       JAMES VAN SICKLE, KARL- THOMAS MUSSELMAN, ET AL, Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09275

                                            ORDER
       We GRANT appellant’s January 9, 2014 second motion for extension of time to file

reply brief and ORDER the brief be filed by January 23, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE